Citation Nr: 1429302	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  12-27 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a stomach disability, to include residuals of a subtotal gastrectomy and peptic ulcer disease.  

2.  Entitlement to service connection for a stomach disability, to include residuals of a subtotal gastrectomy and peptic ulcer disease.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for ulcerative colitis and Crohn's disease.  

4.  Entitlement to service connection for ulcerative colitis and Crohn's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2013), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from August 1948 to March 1949.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that determined that new and material evidence had not been received to reopen claims for entitlement to service connection for a stomach disability, to include residuals of a subtotal gastrectomy and peptic ulcer disease, and for ulcerative colitis and Crohn's disease.  

In April 2013 and November 2013, the Board remanded this appeal for further development.  

The issues have been recharacterized to comport with the evidence of record.  

The issues of entitlement to service connection for a stomach disability, to include residuals of a subtotal gastrectomy and peptic ulcer disease, and for ulcerative colitis and Crohn's disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for entitlement to service connection for a stomach disability, to include residuals of a subtotal gastrectomy and peptic ulcer disease, in April 2002, and the Veteran did not appeal; that decision is now final.   

2.  Evidence submitted since then includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The RO denied an application to reopen a claim for entitlement to service connection for ulcerative colitis and Crohn's disease in April 2002, and the Veteran did not appeal; that decision is now final.   

4.  Evidence submitted since then includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for reopening a claim for entitlement to service connection for a stomach disability, to include residuals of a subtotal gastrectomy and peptic ulcer disease, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

2.  The criteria for reopening a claim for entitlement to service connection for ulcerative colitis and Crohn's disease have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

I.  A Stomach Disability, to include Residuals of a Subtotal Gastrectomy and Peptic Ulcer Disease.  

The RO denied service connection for a stomach disability, to include residuals of a subtotal gastrectomy and peptic ulcer disease (listed as an organic stomach disorder) in July 1984. 

In April 2002, the RO denied an application to reopen a claim for entitlement to service connection for a stomach disability, to include residuals of a subtotal gastrectomy and peptic ulcer disease (listed as status post a subtotal gastrectomy and peptic ulcer disease).  In August 2002, the Veteran submitted a notice of disagreement as to the April 2002 RO decision, and statement of the case was issued in November 2002.  The Veteran, however, did not submit a substantive appeal following the issuance of the statement of the case.  Therefore, the April 2002 RO decision was not appealed.  38 C.F.R. § 20.200, 20.202, 20.302 (2013).  There was also no evidence received within one year of the July 1984 and April 2002 RO decisions, respectively.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  The July 1984 and April 2002 RO decisions were not appealed and are now final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the April 2002 RO decision included the Veteran's service treatment records; VA examination reports; post-service VA treatment records; a statement from a private physician; and the Veteran's own statements.  The RO initially denied service connection for a stomach disability, to include residuals of a subtotal gastrectomy and peptic ulcer disease (listed as an organic stomach disorder), in July 1984 on the basis that the service treatment records contained no reference to a stomach disorder, and that the evidence did not show such disorder as being directly due to, and proximately the result of, the Veteran's service-connected anxiety reaction. 

In August 2002, the RO denied an application to reopen a claim for entitlement to service connection for stomach disability, to include residuals of a subtotal gastrectomy and peptic ulcer disease (listed as listed as status post a subtotal gastrectomy and peptic ulcer disease), on the basis that new and material evidence had not been submitted to reopen the claim.  The RO indicated that service connection was previously denied because the Veteran had not provided continuity of treatment from his time of discharge and that there was no medical evidence linking his claimed disability to his military service.  

The evidence received since the April 2002 RO decision includes additional post-service VA treatment records; VA examination reports; a statement from a private physician; and the Veteran's statements.  

A December 2002 VA treatment report, which was not of record at the time of the April 2002 RO decision, noted that the Veteran had a past surgical history that included three fourths of his stomach being removed due to a bleeding ulcer many years earlier, as well as exploration of the stomach twelve years earlier related to stomach cancer, which the Veteran stated was not found.  The Veteran reported that he was treated for a bleeding ulcer while in the military.  The Veteran stated that after his discharge from service, he did have a surgical procedure related to his bleeding ulcer.  There were no diagnoses provided at that time.  

In his September 2012 VA Form 9, the Veteran reported that he was honorably discharged from the Army because of bowel problems and nerves.  He stated that when he got out of the service, he had an ulcer operation and three fourths of his stomach was removed.  The Veteran maintained that he still had such problems.  

The Veteran is competent to report stomach or bowel symptoms in service, as those symptoms are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Additionally, the Veteran's statements, as well as the history provided pursuant to the December 2002 VA treatment entry, will be considered credible for the purposes of determining whether new and material evidence has been received.  

The Board finds that the December 2002 VA treatment report, as well as the Veteran's statements pursuant to the September 2012 VA Form 9, are evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show a stomach disorder, to include residuals of a subtotal gastrectomy and peptic ulcer disease, stemming from the Veteran's period of service, or from his service-connected anxiety disorder.  Reopening the claim for entitlement to service connection for a stomach disability, to include residuals of a subtotal gastrectomy and peptic ulcer disease is warranted.  

II.  Ulcerative Colitis and Crohn's Disease

The RO denied service connection for ulcerative colitis and Crohn's disease (listed as ulcerative colitis) in August 1993.  In April 2002, the RO denied an application to reopen a claim for entitlement to service connection for ulcerative colitis and Crohn's disease (also listed as ulcerative colitis).  There was no evidence received within one year of the August 1993 and April 2002 decisions, respectively.  See 38 C.F.R. § 3.156(b); Bond.  Those decisions were not appealed and are now final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the April 2002 RO decision included the Veteran's service treatment records, VA examination reports; post-service VA treatment records; a statement from a private physician; and the Veteran's own statements.  The RO initially denied service connection for ulcerative colitis and Crohn's disease (listed as ulcerative colitis) in August 1993 on the basis that such disability was not incurred in or aggravated by active military service and was not secondary to the Veteran's service-connected anxiety disorder.  In August 2002, the RO denied an application to reopen a claim for entitlement to service connection for ulcerative colitis and Crohn's disease (also listed as ulcerative colitis) on the basis that new and material evidence had not been submitted to reopen the claim.  The RO indicated that service connection was previously denied because the Veteran had not provided continuity of treatment from his time of discharge and that there was no medical evidence linking his claimed disability to his military service.  

The evidence received since the April 2002 RO decision includes additional post-service VA treatment records; VA examination reports; a statement from a private physician; and the Veteran's statements.  

A February 2010 VA psychiatric examination report noted that the Veteran's claim file was reviewed.  The Veteran reported that he had a near life-long history of ulcerative colitis and Crohn's disease ever since his relatively short peace time stint in the Army, where the initial flare-up occurred.  The diagnosis was generalized anxiety disorder.  

In his September 2012 VA Form 9, the Veteran reported that he was honorably discharged from the Army because of bowel problems and nerves.  He stated that when he got out of the service, he had an ulcer operation and three fourths of his stomach was removed.  The Veteran maintained that he still had such problems.  

The Veteran is competent to report stomach or bowel symptoms in service, as those symptoms are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Additionally, the Veteran's statements, as well as the history provided at the February 2010 VA psychiatric examination, will be considered credible for the purposes of determining whether new and material evidence has been received.  

The Board finds that the February 2010 VA psychiatric examination report, as well as the Veteran's statements pursuant to the September 2012 VA Form 9, are evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show ulcerative colitis and Crohn's disease stemming from the Veteran's period of service, or from his service-connected anxiety disorder.  Reopening of the claim for entitlement to service connection for ulcerative colitis and Crohn's disease is warranted.  



ORDER

New and material evidence having been received, the petition to reopen the claim for entitlement to service connection for a stomach disability, to include residuals of a subtotal gastrectomy and peptic ulcer disease, is granted.

New and material evidence having been received, the petition to reopen the claim for entitlement to service connection for ulcerative colitis and Crohn's disease is granted.  


REMAND

The Veteran is service-connected for anxiety reaction.  The Veteran contends that he has a stomach disability, to include residuals of a subtotal gastrectomy and peptic ulcer disease, as well as ulcerative colitis and Crohn's disease, that are related to service.  The Veteran specifically maintains that he was treated for stomach and bowel problems during service and since service.  He also reports that he was hospitalized for 30 days for urinary problems and internal bleeding.  The Veteran further asserts that his stomach disorder, to include residuals of a subtotal gastrectomy and peptic ulcer disease, as well as his ulcerative colitis and Crohn's disease, are related to his service-connected anxiety reaction.  

The Veteran is competent to report having stomach and bowel problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records do not specifically show treatment for stomach disabilities, including stomach surgery or peptic ulcer disease, and for ulcerative colitis and Crohn's disease.  However, such records do include references to the Veteran having an inability to move his bowels in the presence of others.  For example, a February 1949 Certificate of Disability for Discharge report related diagnoses of immaturity with symptomatic "habit" reaction, chronic, severe, manifested by tension and an inability to move bowels in the presence of others; predisposition and premorbid personality, moderate; stress moderate; and incapacity, total.  

Post-service private and VA treatment records show treatment for variously diagnosed stomach and bowel problems including peptic ulcer disease, residuals of a subtotal gastrectomy, ulcerative colitis, and Crohn's disease.  

A February 1993 VA intestines examination report did not include a notation that the Veteran's claim file was reviewed.  The Veteran reported that he was diagnosed with ulcerative colitis approximately two to three years earlier.  It was noted that the Veteran also had a history of a subtotal gastrectomy in 1953.  The diagnoses were colonic diverticulosis, possible malanosis coli; polyps of the transverse colon and inflammation of the descending and sigmoid colon; chronic inflammatory bowel disease; and negative for Crohn's disease.  The examiner commented that the Veteran's bowel disease was not causally related to his service-connected anxiety reaction, and that his colitis and nervous condition were not causally related.  

The examiner did not specifically address whether the Veteran's stomach and bowel problems were related to his period of service.  The examiner also did not address the Veteran's reports of stomach and bowel problems during and since service.  Further, the examiner provided no rationale for his opinion that the Veteran's bowel disease and colitis were not related to his service-connected anxiety reaction.  There is also no evidence that the examiner reviewed the Veteran's claim file.  

The Veteran has not been afforded an adequate VA examination as to his claims for service connection for a stomach disability, to include residuals of a subtotal gastrectomy and peptic ulcer disease, and for ulcerative colitis and Crohn's disease.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for stomach and bowel problems since June 2013.  Obtain copies of any relevant medical records which are not already in the claim folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed stomach disorder, to include residuals of a subtotal gastrectomy and peptic ulcer disease, and his claimed ulcerative colitis and Crohn's disease.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to VBMS or Virtual VA, any relevant treatment records not available on CAPRI or AMIE must be printed and associated with the paper claim file.  The examiner must diagnose all current stomach and bowel disabilities, to include residuals of a subtotal gastrectomy, peptic ulcer disease, ulcerative colitis, and Crohn's disease.  

The examiner is to provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed stomach and bowel disabilities, to include residuals of a subtotal gastrectomy, peptic ulcer disease, ulcerative colitis, and Crohn's disease, had their onset during his period of service or are otherwise related to service.  

The examiner must specifically acknowledge and discuss the Veteran's reports of stomach and bowel problems during service and since service.  

The examiner must also opine as to whether the Veteran's service-connected anxiety reaction caused or aggravated any diagnosed stomach and bowel disabilities, to include residuals of a subtotal gastrectomy, peptic ulcer disease, ulcerative colitis, and Crohn's disease.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


